 



Exhibit 10.1
AGREEMENT
     This Agreement is made by and between William N. Fry (the “Executive”) and
Easton-Bell Sports, Inc. (the “Company”) concerning the terms and conditions of
his employment as of the Closing Date, as such term is defined in the Stock
Purchase Agreement dated as of February 1, 2006, by and between Riddell Bell
Holdings, Inc. and Jas. D. Easton, Inc. (the “Easton Agreement”), until such
time as this Agreement is replaced by a formal employment contract incorporating
the terms set forth below and such further detail and other terms, not
inconsistent herewith, as are common to Fenway Partners agreements for
comparable executive positions. This Agreement supercedes the employment
agreement between Executive and the Company that was effective September 30,
2004 (the “Prior Agreement”) in accordance with the terms hereof.

     
Start Date:
  As of the Closing Date, March 16, 2006.
 
   
Positions:
  President of the Company and President of the Action Sports division thereof.
 
   
Directorship:
  Membership on Board of Directors of the Company (the “Board”) following the
first anniversary of the Closing Date, provided that the Executive is still
employed by the Company, or sooner if the Executive waives his right to
terminate his employment on the first anniversary of the Closing Date.
 
   
Term:
  Initial three year term from the Closing Date, automatically renewing for
successive terms of one year each.
 
   
Reports:
  To the CEO.
 
   
Duties:
  Duties and responsibilities of his positions and other duties and
responsibilities, reasonably consistent therewith, as may be assigned from time
to time by the CEO or by the Board or a committee thereof.
 
   
Salary:
  $500,000, to be reviewed annually by the compensation committee of Board and
subject to increase, but not decrease, in the discretion of such committee or
the Board.
 
   
Annual Bonus:
  An annual bonus opportunity with a target bonus of 80% of salary for
achievement of the annual business plan and with the potential for the bonus to
exceed target if achievement exceeds plan, all as approved by the compensation
committee of the Board, after consultation with the CEO.
 
   
Retention Bonus:
  Retention bonus in the amount of $1.2Million, with first $200K payable 30 days
following the Closing Date; $400K payable on the

1



--------------------------------------------------------------------------------



 



     
 
  first anniversary of the Closing Date; and the remaining $600K payable on the
second anniversary of the Closing Date. The Executive must be employed on each
payment date to be eligible to receive the payment due on that date, unless his
employment has terminated as a result of death or has been terminated by the
Company other than for Cause, in which event the Company will pay any remaining
installments of the retention bonus to the Executive or his estate, as
applicable, when they would have been payable had his employment continued, but
subject, in the case of a termination other than for Cause, to the Executive’s
signing of an effective and timely release of claims in the form provided by the
Company (a “Release”) and his compliance with the restrictive covenants and
other obligations which survive termination (the “Surviving Obligations”). In
the event that the Executive exercises his one-time right to terminate for Good
Reason on the first anniversary of the Closing Date, as set forth below, he will
be considered employed on that first anniversary for the purpose of his
entitlement to the $400K retention bonus payable on that date, provided he gives
timely notice of termination and continues employment through that first
anniversary.
 
   
Equity Participation:
  On the Closing Date, the Executive elected, by written notice, to cash out 50%
of his A Units at the transaction price.
 
   
 
  On the Closing Date, the following B Units held by Executive were vested and
cashed out at the transaction price: (i) 25% of the B Units subject to time
vesting and (ii) 40% of the B Units subject to EBITDA performance vesting.
 
   
 
  211,400 B Units that remained unvested on the Closing Date were cancelled on
that date and the B Units that remained unvested on the Closing Date (i.e.,
3,762,970.944 B Units) were rolled into, and became subject to, the new
Management Equity Incentive Compensation Plan as in effect from time to time
(the “Plan”).
 
   
Benefits:
  Unchanged from the Prior Agreement.
 
   
Perquisites Defined:
  Unchanged from the Prior Agreement.
 
   
Vacation:
  Unchanged from the Prior Agreement.
 
   
Business Expenses:
  Unchanged from the Prior Agreement.
 
   
Relocation Expenses:
  In the event that the Executive, at the request or otherwise with the consent
of the Company, elects to relocate within reasonable commuting distance of the
Company’s headquarters in Van Nuys, CA or its Action Sports division in Santa
Cruz, CA while his

2



--------------------------------------------------------------------------------



 



     
 
  employment hereunder continues, and provided that he has not given or received
notice of termination, the Company will pay or reimburse the reasonable cost of
relocating his family and household goods in accordance with Company policy in
effect at that time and subject to such reasonable documentation and
substantiation as the Company may require; provided, however, that the
Executive’s eligibility for such payment or reimbursement shall apply only to a
single relocation (i.e., one that occurs contemporaneously with the Executive’s
commencement of work at the California offices designated by the Company as the
Executive’s principal worksite or, at Executive’s election, at a later time that
is convenient for his family to relocate; provided, however, that the Company
will not be obligated to reimburse any relocation expenses incurred more that
12 months after Executive’s own relocation or after notice of termination has
been given by Executive or the Company.)
 
   
Termination and
   
Separation Benefits:
  Death: As provided in the Prior Agreement plus (A) any portion of the
retention bonus that remains unpaid, payable in accordance with the terms set
forth above and (B) the right of the executor or administrator of Executive’s
estate to put the Executive’s vested new B Units to the Company at 100% of FMV
provided he/she does so within 120 days following the date of termination with
payment by the Company by cash or promissory note in accordance with those
provisions governing the purchase and sale of management units contained in the
Easton-Bell Sports, LLC Second and Restated Limited Liability Company Agreement
as amended from time to time (or any successor corporate governance document)
and/or as required by the terms of the senior credit agreement and indenture.
Equity otherwise per Plan.
 
   
 
  Disability: As provided in the Prior Agreement plus the Executive may put his
vested new B Units to the Company at 100% of FMV, provided he does so within
120 days following the date of termination, with payment by the Company by cash
or promissory note in accordance with those provisions governing the purchase
and sale of management units contained in the Easton-Bell Sports, LLC Second
Amended and Restated Limited Liability Company Agreement as amended from time to
time (or any successor corporate governance document) and/or as required by the
terms of the senior credit agreement and indenture. Equity otherwise per Plan.
 
   
 
  By the Company for Cause or by the Employee other than for Good Reason:
Unchanged from the Prior Agreement.

3



--------------------------------------------------------------------------------



 



     
 
  By the Company other than for Cause: (A) Section 4.5 (a) of the Prior
Agreement is replaced with the following: 24 months of severance pay which in
first 12 months will be equal to 1/12 of the sum of salary plus bonus (as
specified below) and in months 13 through 24 will be equal to 1/12 of salary.
For termination occurring prior to 2nd anniversary of Start Date, bonus
component of severance pay will be same as 2005 bonus and thereafter bonus
component will be bonus earned in year prior to year in which termination
occurs. No offset for other earnings. (B) Provisions per Section 4.5 (b) through
Section 4.5(f) of Prior Agreement unchanged. (C) With respect to new B Units
subject to time vesting, (i) if termination occurs on or before the first
anniversary of the Closing Date, accelerated vesting of new B Units that would
have vested on the first anniversary of the Closing Date; (ii) if termination
occurs during months 13 through 18 following the Closing Date, accelerated
vesting of new B Units that would have vested on the second anniversary of the
Closing Date; (iii) if termination occurs during months 19 through 24,
accelerated vesting of new B Units that would have vested on the second
anniversary of the Closing Date only if the Company is on track to achieve the
business plan as of date termination occurs. (D) Executive may put his vested
new B Units to the Company at 75% of FMV, provided he does so within 120 days
following the date of termination with payment by the Company by cash or
promissory note in accordance with those provisions governing the purchase and
sale of management units contained in the Easton-Bell Sports, LLC Second Amended
and Restated Limited Liability Company Agreement as amended from time to time
(or any successor corporate governance document) and/or as required by the terms
of the senior credit agreement and indenture. All of the foregoing is subject to
an effective and timely Release and compliance with Surviving Obligations.
Equity otherwise per Plan.
 
   
 
  By Executive for Good Reason: Definition of Good Reason unchanged from Prior
Agreement, except as provided in the two paragraphs immediately following.
Required notice within 60 days unchanged from Prior Agreement. In the event of
termination for Good Reason, Executive shall be entitled to the payments and
benefits specified in (A) and (B) under heading “By the Company other than for
Cause” above. Also, Executive may put his vested new B Units to the Company at
100% of FMV, provided he does so within 120 days following the date of
termination with payment by the Company by cash or promissory note in accordance
with those provisions governing the purchase and sale of management units
contained in the Easton-Bell Sports, LLC Second Amended and Restated Limited
Liability Company Agreement as amended from

4



--------------------------------------------------------------------------------



 



     
 
  time to time (or any successor corporate governance document) and/or as
required by the terms of the senior credit agreement and indenture. All of the
foregoing is subject to an effective and timely Release and compliance with
Surviving Obligations. Equity otherwise per Plan.
 
   
 
  Notwithstanding anything to the contrary contained in this Agreement, it is
agreed as follows: (i) In the event that the Company, after consultation with
the Executive, determines that the responsibilities of the Executive, as
President of the Company, are best performed from either the Company’s
headquarters in Van Nuys, CA or its Action Sports division in Santa Cruz, CA,
the Company may request that the Executive so relocate, but shall not do so
until after the first anniversary of the Closing. (ii) In the event that the
Company makes such a request for relocation, the Company shall provide the
Executive a period of at least 90 days to consider whether or not to so
relocate. (iii) In the event that the Executive decides to decline relocation,
so long as he provides such reasonable transition as the Company may request, he
shall be entitled to resign for Good Reason on the same terms and conditions as
are provided in the event of the Executive’s termination for Good Reason on the
first anniversary of the Closing Date, as set forth in the paragraph immediately
following. For purposes of this provision, “relocation” shall mean the
Executive’s relocation of his principal worksite to, and regular day-to-day
provision of services from, the California offices designated by the Company and
the Executive’s contemporaneous establishment of his residence within a
reasonable commuting distance at that location. For the avoidance of doubt, if
the Executive elects to relocate his office and personal residence, but not his
family, to California, he will be responsible for any resulting incremental
expenses (e.g., travel expenses for family visits and the expenses of
maintaining two households).
 
   
 
  Good Reason shall include the Executive’s one-time right to terminate on the
first anniversary of the Closing Date, with at least 60 days’ prior notice,
based on his good faith determination that his position and reporting
relationship are unsatisfactory to him. Subject to an effective and timely
Release and compliance with Surviving Obligations, Executive will be entitled to
(A) severance pay for 24 months at 1/12 of his salary per month with offset for
other earnings attributable to the period of months 13 through 24 inclusive, (B)
benefits as set forth in Section 4.5 (b) through Section 4.5 (f) of the Prior
Agreement and (C) Executive may put his vested new B Units (including any B
Units that vest on the first anniversary of the Closing Date) to the Company at
100% of FMV, provided he does so within 120 days following the date of
termination with payment by the Company by cash or promissory note in accordance
with those

5



--------------------------------------------------------------------------------



 



     
 
  provisions governing the purchase and sale of management units contained in
the Easton-Bell Sports, LLC Second Amended and Restated Limited Liability
Company Agreement as amended from time to time (or any successor corporate
governance document) and/or as required by the terms of the senior credit
agreement and indenture. Equity otherwise per Plan. Executive also shall be
entitled to receive any Annual Bonus payable to him for 2006, whether or not the
date for distribution of annual bonuses to Company executives generally has
occurred, provided that Executive gives timely notice of his termination for
Good Reason hereunder and continues employment through the first anniversary of
the Closing Date.
 
   
 
  Termination by Executive for Good Reason or by Company other than for Cause
following Change of Control: Unchanged from Prior Agreement. Definition of
Change of Control unchanged from Prior Agreement.
 
   
Confidentiality,
Inventions,
Restrictive
   
Activities, Remedies:
  Unchanged from Prior Agreement.
 
   
Conflicting Agreements,
   
Insurance, Expenses:
  Unchanged from Prior Agreement
 
   
Governing Law:
  Texas.
 
   
Miscellaneous
   
Provisions:
  Other than as provided below, unchanged from Prior Agreement.
 
   
Integration Clause:
  This Agreement shall become binding on the parties upon signing by the second
of the party hereto. Except as affected by the Executive’s waiver, as set forth
below, the terms of the Prior Agreement shall remain in effect, however, until
it is superceded by this Agreement as of the Closing Date.
 
   
Executive’s Waiver:
  In consideration of the Company’s offer of this Agreement, the Executive
expressly and irrevocably waives any and all rights he might have now or
hereafter acquire under the Prior Agreement to terminate his employment for
“Good Reason” (as defined in the Prior Agreement) or otherwise to receive any
compensation, in cash or otherwise, under the Prior Agreement as a result of the
signing of the Easton Agreement or the consummation of any transactions
contemplated by the Easton Agreement or the occurrence of any event related
thereto or as a result of the Company’s offer, or his acceptance, of this
Agreement. Without limiting the generality of the foregoing, the Executive
agrees that the consummation of the

6



--------------------------------------------------------------------------------



 



     
 
  transaction contemplated by the Easton Agreement shall not constitute a
“Change of Control” for purposes of the Prior Agreement; nor shall it constitute
a “change of control” or a “change in control” or the like for the purposes of
any other agreement, plan or arrangement between the Executive and the Company
or any of its Affiliates (as that term is defined in the Prior Agreement).
 
   
 
  Further, the Executive agrees that neither the occurrence of the Closing Date
nor the supercession of the Prior Agreement nor the circumstances giving rise
thereto shall give the Executive the right to terminate his employment and
receive any termination pay or benefits under either the Prior Agreement or this
Agreement, other than as expressly provided in this Agreement with respect to
termination for Good Reason on the first anniversary of the Closing Date.

[Remainder of page intentionally blank. Signature page following immediately]

7



--------------------------------------------------------------------------------



 



     Intending to be legally bound, this Agreement has been signed by Executive
and an authorized representative of the Company, to take effect as a binding
agreement at the time it is signed by the second of the parties hereto.

                  EASTON-BELL SPORTS, INC.       EXECUTIVE
 
               
By:
  /s/ Mark Genender       /s/ William M. Fry
 
           
 
               
Title:
  Vice President       Date:   4/10/06
 
                Date: 4/10/06            

8